Williams, J.
(concurring)—I concur and wish to emphasize that this cause of action was against the county government, only, for money damages incurred when the plaintiffs were forced to retire from their county employment. That employment was begun and continued on terms set forth in an entirely oral contract. Within the pleadings, a part of the measure of damages for breach of that contract could be lost pension benefits. But there is no action stated seeking recovery upon a pension agreement. The damages sought to be recovered are for breach of contract—the oral contract of employment.
As to Judge Ringold's dissent, in any employment contract a number of conditions are "written" into the agreement by statute, including wages (RCW 49.46), working conditions (RCW 49.12) and the like. None of these statutory conditions, including retirement from public service (RCW 41.40), establish a contract in writing calling for application of the 6-year statute of limitation. See State ex rel. McMillan v. Miller, 108 Wash. 390, 399, 184 P. 352 (1919).